Kaplin Rice LLP v Oxbridge Capital Mgt., LLC (2016 NY Slip Op 02522)





Kaplin Rice LLP v Oxbridge Capital Mgt., LLC


2016 NY Slip Op 02522


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


663 653986/14 662

[*1]Kaplin Rice LLP, Plaintiff-Appellant,
vOxbridge Capital Management, LLC, Defendent-Respondent. 
[And a Third-Party Action]

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about June 18, 2015,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 8, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 31, 2016
CLERK